

116 HRES 1075 IH: Commemorating one year since the domestic terror attack motivated by white supremacy occurred in El Paso, Texas, on August 3, 2019.
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1075IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Ms. Escobar (for herself, Mr. Carson of Indiana, Ms. Norton, Mr. Gonzalez of Texas, Mr. Espaillat, Mr. Vela, Mr. García of Illinois, Mr. Castro of Texas, Ms. Garcia of Texas, Mr. Malinowski, Mrs. Murphy of Florida, Mr. Meeks, Ms. Velázquez, Ms. Mucarsel-Powell, Mr. Thompson of California, Mr. Lynch, Mr. Cisneros, Mr. Welch, Mr. Veasey, Ms. Schakowsky, Mr. Kennedy, Mr. McNerney, Mr. Pocan, Mrs. Hayes, Mr. McEachin, Ms. Moore, Mr. Gomez, Ms. Wild, Mr. Stanton, Mr. Cárdenas, Mr. McGovern, Ms. Meng, Mr. Lowenthal, Mr. Nadler, Mr. Himes, Ms. Pressley, Mr. Raskin, Ms. Lee of California, Ms. DeGette, Mr. David Scott of Georgia, Ms. Clark of Massachusetts, Ms. Haaland, Mr. Danny K. Davis of Illinois, Ms. Wasserman Schultz, Ms. Roybal-Allard, Ms. Lofgren, and Mr. Cicilline) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCommemorating one year since the domestic terror attack motivated by white supremacy occurred in El Paso, Texas, on August 3, 2019.Whereas August 3, 2020, marks one year since the domestic terror attack motivated by white supremacy occurred in El Paso, Texas, on August 3, 2019;Whereas, on August 3, 2019, a domestic terrorist confessed to driving approximately 10 hours, over 600 miles, to target Latinos;Whereas, as a result, 23 people lost their lives and 22 more were injured in what is the deadliest anti-Latino attack in recent American history;Whereas the Nation mourns for the families of André Pablo Anchondo, Jordan Kae Anchondo, Arturo Benavides, Jorge Calvillo Garcia, Leonardo Campos Jr., Maribel Hernandez-Loya, Adolfo Cerros Hernández, Sara Esther Regalado Monreal, Guillermo Coach Memo Garcia, Angelina Silva Englisbee, Maria Muñoz Flores, Raul Estrada Flores, Gerhard Alexander Hoffmann, David Alvah Johnson, Luis Alfonso Juarez, Maria Eugenia Legarreta Rothe, Ivan Manzano, Gloria Irma Marquez, Elsa L. Mendoza, Margie Reckard, Javier Amir Rodriguez, Teresa Trinidad Sanchez Guerra, and Juan De Dios Velazquez;Whereas the House Judiciary Committee held a hearing in El Paso, Texas, on September 6, 2020, entitled Oversight of the Trump Administration’s Border Policies and the Relationship Between Anti-Immigrant Rhetoric and Domestic Terrorism to examine the role the Trump administration’s policy changes and xenophobic rhetoric have had on migrants and border communities;Whereas the El Paso, Texas, community continues to recover from this tragedy, lifts up the victims, supports the survivors, and thanks law enforcement, first responders, and health care workers for their efforts to save lives;Whereas the El Paso, Texas, community united to decry this attack motivated by racism and xenophobia, mourned the lives lost, and raised nearly 12 million dollars for impacted individuals; andWhereas the community is El Paso Strong: Now, therefore, be itThat the House of Representatives—(1)remembers the victims, survivors, and the El Paso community on the one year anniversary of the deadliest attack against Latinos in recent history;(2)offers condolences and support for everyone impacted by the tragedy;(3)thanks the first responders and law enforcement for their swift action;(4)commends the health care workers who treated the victims and saved as many lives as they could;(5)condemns racism and hate in all forms including anti-immigrant policies and rhetoric;(6)acknowledges the work that remains to combat racism, xenophobia, terrorism, and hate crimes, including by passing legislation to curb America’s gun violence epidemic; and(7)commits to ensuring that another tragedy such as this never happens again.